Citation Nr: 1013358	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-19 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable rating for the 
Veteran's service connected dyspepsia claimed as acid reflux.  


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel










INTRODUCTION


The Veteran served on active duty from July 1986 to July 
2006.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision, which granted 
the Veteran's service connection claim and assigned a 
noncompensable rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, this matter must be remanded for further 
evidentiary development.

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

In June 2008, the Veteran asserted that he received 
continuous VA treatment from a Dr. M.P. due to complaints of 
arm and back pain associated with his diagnosed dyspepsia and 
was prescribed medication for this condition.  There is one 
document in the claims file indicating that Dr. M.P. treated 
the Veteran for a variety of disorders as well as 
documentation that the Veteran was prescribed numerous 
medications.  Based upon the Veteran's assertions and the 
limited medical records associated with the claims file, it 
does not appear that the record contains a complete set of VA 
treatment records.  It also does not appear that the RO 
requested copies of those records as they relate to the 
Veteran's dyspepsia from July 2006 to the present.  The RO 
must make all reasonable attempts to obtain those records.  

Furthermore, the claims file contains a compact disc that 
supposedly contains an unspecified VA examination.  It is 
unclear what disability was examined during this VA 
examination because the contents of the disc were unable to 
be viewed by the Board.  Upon remand, the RO should determine 
whether the VA examination(s) contained on the disc is 
relevant to the Veteran's increased rating claim for 
dyspepsia and, if so, provide a printed copy of said 
examination(s).

The Board observes that the Veteran was last afforded a VA 
examination for compensation purposes in February 2007.  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a).  
Generally, reexaminations are required if it is likely that a 
disability has improved, if the evidence indicates that there 
has been a material change in a disability, or if the current 
rating may be incorrect.  Id.  As provided above, the Veteran 
contends in his June 2008 VA Form 9 that he experiences back 
and arm pain in association with his dyspepsia and has been 
treated for his symptoms by Dr. M.P.  The February 2007 
examination does not address these additional symptoms in 
accordance with the ratings criteria.  As such, after the RO 
obtains the above-mentioned records, and if the contents of 
the compact disc do not relate to the issue on appeal or 
contain an examination later than February 2007, the Veteran 
should be scheduled for a VA examination to determine the 
current severity of his dyspepsia.  

Because the matter must be remanded, the Board takes this 
opportunity to further develop the record.  In the February 
2007 VA examination report, the Veteran indicated seeking 
treatment from a Dr. Johnston in Jacksonville, Arkansas for 
his recurrent dyspeptic symptoms in 2006.  No treatment 
records from Dr. Johnston have been associated with the 
claims file.  Attempts should be made to obtain these 
records.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain copies of all records (that are 
not already associated with the claims 
file) of any VA treatment the Veteran 
has received for his dyspepsia since 
service discharge.  All efforts to 
obtain these records should be fully 
documents, and VA should provide a 
negative response if records are not 
available. 

2.	Determine what documents were copied 
onto the compact disc which is of 
record, including the VA examinations 
performed.  Print copies of all 
unassociated VA examination reports and 
medical records relevant to the 
Veteran's initial rating claim.

3.	Ask the Veteran to complete a release 
form authorizing VA to request his 
treatment records from Dr. Johnston.  
These medical records should then be 
requested, and the RO should specify 
that actual treatment records, as 
opposed to summaries, are needed.  All 
efforts to assist the Veteran in 
obtaining these non-Federal records 
should be well documented and should 
comply with 38 C.F.R. § 3.159(e).  

4.	Then, after obtaining the above-
mentioned records, and only if the VA 
examination on the compact disc does 
predate the February 2007 VA 
examination, schedule the Veteran for 
another VA examination to determine the 
current nature and severity of his 
dyspepsia.  The claims folder must be 
made available and the examiner must 
note in the examination report that the 
claims folder was reviewed in 
conjunction with the examination.  Any 
appropriate testing should be 
conducted, and the results reviewed, 
prior to the final opinion.  The 
examiner should describe all findings 
in detail and explain the rationale for 
any conclusions reached.  

5.	Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
and afforded a reasonable opportunity 
to respond before the record is 
returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


